DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on February 3, 2021.
Claims 1-7 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202011299176.3, filed on November, 19, 2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 7  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory categories of a process. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 	obtaining a lookup table comprising a plurality of names associated to a product; 
obtaining a plurality of social media data; 
obtaining a first edit distance between each of a plurality of first strings and one of the plurality of names according to the lookup table, with the plurality of first strings obtained from the plurality of social media data; 
classifying the first strings to obtain a first target string associated to the product, with said first target string having the first edit distance smaller than a first threshold; 
defining at least a part of the plurality of social media data having the first target string as a plurality of product data; 
obtaining a second edit distance between each of a plurality of second strings and a problem keyword according to the problem keyword, with the plurality of second strings obtained from the plurality of product data; 
classifying the second strings to obtain a second target string associated to the problem keyword, with said second target string having the second edit distance smaller than a second threshold; 
obtaining a number of the plurality of product data associated to the second target string and defining said number as a problem value; and 
generating a product quality list according to the lookup table, the problem keyword and the problem value.

These limitations, describe a method for identifying and categorizing social media data and search strings data to efficiently generate a product quality list based on short distance thresholds to meet the relevancy, accuracy and precision of a product attributes and description that a user is looking for in terms of quality control and monitoring purposes. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the forms of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” by evaluating social media data that can give insight of the quality of product that a business is offering to assess quality assurance and fulfill procurement and maintain sales activities and optimal revenue while mitigating the risk of having unsatisfied or unhappy customers. As disclosed in the specification in ¶0016, this invention “collects the information corresponding to the product quality on the social media, and uses it to trace the product quality condition, and even predict the quality condition of a new product corresponding to the product”. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because claim 1 as a whole, have no additional element(s) and this limitation steps that could integrate into a practical application as these are merely reciting the use of a generic computer as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim set has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner.

Step 2B: For claim 1, this claim does not recite additional elements that could be sufficient to amount to significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 – 3: further describes the abstract idea of the “product quality tracing” method and its social media data. In where the social media data have a “time tag” to derive a “target string” to determine and define a timing based on a “time threshold”. Similarly, a “second target string” is determined using “natural language processing” to define “problem data” as a “problem value”. Thus, being directed to the abstract idea group of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” as it is evaluating social media data for products insight to assess quality assurance and fulfill procurement in a established time to maintain healthy sales activities and revenue while mitigating the risk of having unsatisfied or unhappy customers.
Claims 4 – 7: further describes the abstract idea of a “product quality predicting” method based on social media to use the previously “product quality list” obtained and find a similarity (e.g. “a similarity between a predicted problem value of the predicted quality list and the problem value” calculated with a “visual similarity in product design or a product design similarity with tree matching”) between the first and second product to generate a predicted quality list for the second product. Consequently, a “second product quality list” will be obtained by associating the “second product” in the “lookup table” to build a “predicted model” which attributes to the abstract idea of “engaging in commercial or legal interactions” and “fundamental economic principles or practices” as well.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jadhav (U.S.  Patent No. 10867336 B2).
Regarding claim 1: 
A product quality tracing method based on social media, comprising: (claim 1)
Jadhav teaches:
obtaining a lookup table comprising a plurality of names associated to a product; (“For example, normalized attribute values are defined in a product catalog. The product catalog defines key product attributes for identifying each listed product. Big For example, such a catalog may be used by an organization to locate product offers that its customers or users are interested in.” Col 3, lines 1 – 5; Fig 1 (164); Figs 4 – 5) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the lookup table has been interpreted as the “product catalog”. Also, refer to Col 12, lines 39 – 69 for an example. 
obtaining a plurality of social media data; (“The social-networking system 160 may be a network-addressable computing system that can host an online social network. The social-networking system 160 may generate, store, receive, and send social-networking data, such as, for example, user-profile data, concept-profile data, social-graph information, or other suitable data related to the online social network.…As an example and not by way of limitation, a client system 130 may access the social-networking system 160 using a web browser 132, or a native application associated with the social-networking system 160 (e.g., a mobile social-networking application, a messaging application, another suitable application, or any combination thereof) either directly or via a network 110.” Col 5, lines 50 – 65; Fig 1 (130, 132 and 170); Figs 4 – 5) Examiner note: Also, refer to Col 7, lines 22 – 43 for “information regarding things or activities of interest to the user” provided by a “A third-party content object provider” details.
obtaining a first edit distance between each of a plurality of first strings and one of the plurality of names according to the lookup table, with the plurality of first strings obtained from the plurality of social media data; (“in order to retrieve the desired number of candidate product offers, the query may, during an initial iteration, be designed in a general manner. For example, the query can be designed to use only one or two attribute values of the seed product offer. The attribute values used may be determined to be attributes that distinguish the product offers from other similar but unrelated products. For example, the algorithm may analyze the title and use a subset of keywords from the title (or other attributes like brand or model number) as the query. If the title is “Picture Powershot Alph 115 16MP Digital Camera (Silver) (OLD MODEL),” certain key terms can be extracted from that title and used to search other attributes. For example, the general query may be “Picture ALPH 115.” Such a normalized query string may be the result of identifying distinguish terms from such a long title.” Col 19, lines 4 – 20; Fig 3 (320); Figs 7 – 8) Examiner note: Under BRI, the receipt of the first edit distance has been interpreted as the “algorithm” that analyzes “title and a subset of keywords as the query” for each “iteration”. As for a plurality of first strings it has been interpreted as the “candidate product offers” (e.g. queries obtained from the consumer and extracted of “social media data”) and the names given by the lookup table as the “seed product offer” (e.g. retailer’s product model name and other attributes or internal information given by the manufacturer; see Col 16 - 17, lines 55 – 67 and 1 – 7). Also, refer to Col 14, lines 35 – 41 for details of “product offer information [that] can be used in conjunction with user interest information”.
classifying the first strings to obtain a first target string associated to the product, with said first target string having the first edit distance smaller than a first threshold; (“The query is modified to return fewer candidates if the determined number is above a predetermined number. Query modifications in accordance with step 350 may include modifying the selectivity of the query. For example, the query can be modified to accept only exact matches. As another example, the query can be modified to be more permissive and accept a greater degree of variance between attribute values considered to be “matching.” Query modifications may include adding additional query attribute values. For example, if a query that searches for product offers that match title and brand attributes of the seed product offer returns too many results, the query can be modified to add a clause to find hits for the model number attribute.” Col 19, lines 45 – 60; Fig 3 (340 – 350); Figs 7 – 8) Examiner note: Under BRI, the classifying step to obtain the first target string associated to the product has been interpreted as “step 350” which selects each “query” based on having a first edit distance smaller than a threshold, which is equivalent to having a certain “degree variance between attribute values or predetermined number” considered a “matching” of a “seed product offer” which can narrow “product offers” results. Also, refer to Col 3, lines 18 – 25 for more general details of “Clustering product offers into groups associated with products” (e.g. “cluster mapping”).
defining at least a part of the plurality of social media data having the first target string as a plurality of product data; (“At step 380, attribute value scores are compared against threshold scores to determine if each candidate offer attribute value should be added to the normalized set of attribute values. The threshold scores can be predetermined. Attribute values having scores above the level are selected as normalized attribute values...The normalized attribute values can be added to an internal catalog listing for the product. The catalog provides a description of normalized attributes of different products that are available through various retailers on the web. The catalog can be used to associate new product offers with known products. For example, as the product information extraction process continues to crawl the web and look for new product offers, the extracted information is compared to the normalized attributes to make a determination as to whether the newly found product offer is related to any existing products in the catalog” Col 22, lines 37 – 42 and 50 – 60; Fig 3 (380 – 390); Figs 7 – 8)  
obtaining a second edit distance between each of a plurality of second strings and a problem keyword according to the problem keyword, with the plurality of second strings obtained from the plurality of product data; (“The clustering system may generate product clusters and mapping rules, and may run continuously on unclustered offers (i.e., new product offers that are discovered and added to the clustering system but have not yet been clustered into the existing clusters). New products may be added to or mapped to a cluster as those products are discovered. As discussed above, a cluster may group products or product offers together by features. For example, nouns, categories, brands, models, [item number] MPN, [universal product code] UPC, price range, etc., may be used to cluster products” Col 22 – 23, lines 63 – 67 and 1 – 6; Figs 7 – 8) Examiner note: Under BRI, the second edit distance between each second string and a problem keyword has been interpreted as the generation of “product clusters” which are grouped by “features” such as “nouns, categories, brands, models, MPN, UPC, price range, etc.”. Also, refer to Col 16, lines 20 – 31 for details in “relevance ranking of products” improvement using “product clustering”.
classifying the second strings to obtain a second target string associated to the problem keyword, with said second target string having the second edit distance smaller than a second threshold; (“At step 370, each attribute value of each candidate offer is scored. In certain embodiments, the attribute values are scored based whether they match the common attribute values and counts for those values as described in step 360. For example, an attribute value that exactly matches the most commonly occurring attribute value receives a score of 1. An attribute value that exactly matches the second most commonly occurring attribute value receives a score of 0.5 (one-half point)...In certain embodiments, the scores are weighted based on the quality of the match. In other words, attribute values that do not exactly match the common values are still awarded scores. For example, partial or full match scores can be assigned for partial matches, misspellings, errors, abbreviations, acronyms, and the like. For example, a “vacuum cleaner” may be abbreviated as a “vac” or “vacuum.” Such abbreviations may be considered equal to a full match of the “vacuum cleaner” attribute and may be awarded a score as if the term was a hard match.” Col 20 - 21, lines 41 – 49, 63 – 67 and 1 – 6; Fig 3 (360 – 370); Figs 7 – 8) Examiner note: Under BRI, the classifying step to obtain the second target string associated to the problem keyword has been interpreted as “step 370” which scores each “attribute value of each candidate offer” based on having a second edit distance smaller than a threshold, which is equivalent to having a high “score match” indicating is an “exact or nearly-exact match” (e.g. “hard match”) as stated in this prior art. Also, refer to Col 14, lines 18 – 41 for more details of “product clustering algorithm” which analyzes “thousands of product offers” as “datasets” to “normalize attribute values for each distinct product”.
obtaining a number of the plurality of product data associated to the second target string and defining said number as a problem value; and (“the cluster rule mapping system receives products and a rules index as inputs. The cluster rule mapping system outputs mapped clusters. In certain embodiments, candidate clusters are determined for the input product. For each candidate cluster, the system checks if the input product matches the query for each cluster and scores the product against the cluster features. A decision tree rule is applied on the feature scores and a price filter is applied before the product is added to a cluster.” Col 23, lines 40 – 48; Figs 7 – 8) 
generating a product quality list according to the lookup table, the problem keyword and the problem value. (“After clustering is performed, rules are loaded by another service called a cluster mapper. With the addition of incremental clustering, this rules-index is refreshed every day. Thus, all newly acquired product listings are sent to this cluster-mapper system that executes all previously generated cluster-rules on it. When a matching rule for the listing is found, the listing is mapped to that cluster… An example pseudo-code example of one implementation of a cluster mapping system is illustrated in FIG. 9… At line 909, the output mapped cluster id value is returned as the largest cluster.” Col 24, lines 1 – 3, 5 – 7 and 25 – 26; Figs 7 – 8 and Fig 9 (909)) Examiner note: Under BRI, the generation of a product quality list has been interpreted as the output of the “cluster mapper” when mapping product “listings” in “clusters” and an “id value”. 

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (U.S.  Patent No. 10867336 B2) in view of Pyati (U.S. Pub No. 20190311301 A1).
Regarding claim 2: 
Jadhav, as shown in the rejection above, discloses the limitations of claim 1.
Jadhav does not explicitly teaches the following limitation(s) for having a “time tag” in its “social media data” that is “later than a time threshold”. However, Pyati which is prior art that is “particularly [directed] to approaches for real-time machine learning modeling of item listings and generation of user interfaces for visualizing the output of multiple evaluations of the machine learning models.” (see ¶0001 and abstract). Thus, teaches:
with each of the plurality of social media data having a time tag, wherein defining at least the part of the plurality of social media data having the first target string as the plurality of product data comprises: determining whether a plurality of time tags of at least the part of the plurality of social media data are later than a time threshold; and (“Dynamic data selection stage 204 may include tasks such as specifying a state of the item listings (e.g., expired listings or listings of items sold), a time period of the listings (e.g., past 3-6 months of expired or sold item listings), a category or set of categories of the listings, a minimum or maximum number of listings (which the system can achieve, e.g., by increasing/decreasing the time period and/or broadening/narrowing the category or set of categories of the item listings), and other attributes 208 and associated attribute values 209, for sampling or selecting the modeling data for dynamically generating machine learning model 228. In some embodiments, the system can automatically select item listing attributes 208 (e.g., item listing status, time period, category or set of categories, etc.) and/or threshold values or ranges associated with attribute values 209 as the criteria for selecting the sampling data to use to generate machine learning model 228.” ¶0083; Fig 2 (204, 208 and 209)) Examiner note: Under BRI and in light of the applicant specifications in ¶0028, the time tagged social media data embedded in the first target string has been interpreted as the “set of categories” that “item listings” can have which includes “selecting item listing attributes” (e.g. end user content such as posts) with a “time period” and with a “threshold value or range” identify if it exceeds a selected time (see ¶0040 for details regarding to “item listing construction” and “retrieve a predetermined number of item listings that have ended from sale or expiration by a predetermined date” with a “ category or date range to satisfy the minimum (or maximum) threshold”.) Also, refer to ¶0031 for more details of the identification of “features” in “item listings” based on “metadata”.
defining the social media data having the plurality of time tags later than the time threshold as the plurality of product data. (“In some situations, there may be a minimum or maximum number of item listings, and the system and/or the user can broaden (or narrow) the category or date range to satisfy the minimum (or maximum) threshold. Optimizer 116 may fetch the item listings from item listings database 136, load or cache the item listings in in-memory resources 138 (e.g., cache, memory, memcache, etc.), and maintain the item listings in in-memory resources 138 at least until the new item listing is completed” ¶0040; Fig 2 (204, 208 and 209))

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Jadhav with the ability of tagging “social media data from a “first target string” by a time category and define data that exceeds a time threshold established, as taught by Pyati because it would be “obvious to try” to fix relevant social media data that can be reflected in possible “first target strings” that consumers or end users might search for to obtain a time-sensitive or seasonal product of their preference and interest and for the business to increase seasonal sales activities as well. Also, Pyati recognizes that there can be “distinct user interfaces” that “may depend on the selected category or categories for the item listings because of the differences between categories” as it “may be due to the relevance of item specifics for a category (e.g., the amount of disk storage may be a relevant item specific for an electronic device but not for an article of clothing while inseam may be a relevant item specific for the article of clothing but not the electronic device), time/date limitations (e.g., food items may have expiration dates, concert tickets may be limited by performance times and dates, etc.), or legal requirements (e.g., sales of real property may be subject to regulations that do not affect sales of personal property, some jurisdictions may promulgate laws for the sales of certain types of personal property, such as motor vehicles, boats, guns, etc.), among other differences.” (¶0098).

Regarding claim 3: 
Jadhav, as shown in the rejection above, discloses the limitations of claim 1.
Jadhav further teaches:
defining the product data associated to the second target string as a plurality of problem data, and defining the number of the plurality of problem data as the problem value. (“The result set may be referred to as “candidate offers” as they show at least some propensity, based on the executed query (e.g., similarities to the seed product offer attributes), for association with the product being offered for sale. In certain embodiments, each attribute value of each candidate offer is scored against common attribute values of the candidate offers. A set of normalized attribute values is updated to include the highest scoring attribute values. The highest scoring attribute values can be determined based on whether the attribute value score exceeds a predetermined threshold.” Col 2, lines 14 – 24; Figs 7 – 8) Examiner note: Under BRI, the definition of the problem data and its number as a problem value has been interpreted as the “candidate offers” and the number of “high scoring attribute values” that can be determined as a “set of normalized attribute values”. 

Jadhav does not explicitly teaches the following limitation(s) for the use of “natural language processing” to determine is the “product data” is associated to the “second target string”. However, Pyati which is prior art that is “particularly [directed] to approaches for real-time machine learning modeling of item listings and generation of user interfaces for visualizing the output of multiple evaluations of the machine learning models.” (see ¶0001 and abstract). Thus, teaches:
wherein obtaining the number of the plurality of product data associated to the second target string and defining said number as the problem value comprises: determining whether the plurality of product data associates to the second target string with natural language processing; and (“[Distributionally similar words using Co-occurrences]DISCO can receive a pair of words, retrieve the word vectors for each word from an index of a corpus, and compute cosine similarity between the word vectors. Example implementations of semantic similarity measures can be found in the WordNet::Similarity and Natural Language Toolkit (NLTK) packages.” ¶0028; Fig 1 (106)) Examiner note: Under BRI, the plurality of product data associated to the second target string using natural language processing has been interpreted as the use of “Natural Language Toolkit (NLTK) packages” to identify “semantic similarity measures as semantic features” executed by the “text feature extractor 106”. Also, refer to ¶0019 in which the “text feature extractor 106” can “parse and separate” text into “discrete units” for analysis to identify “features” such as “lexical features, semantic features, syntactic features, and metadata-based features”.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Jadhav with the ability of using “natural language processing” to determine is the “product data” is associated to the “second target string”, as taught by Pyati because it would be “obvious to try” to “parse” and understand data with “natural language processing” by using “Corpus-based semantic features [to] quantify semantic similarity between a pair of words from large bodies of text” (see ¶0024 of Pyati) that can reflect different “semantic, lexical, syntactic features” to understand what type of product an end user is trying to find based on their pains and problems to be able to satisfy the customer based on a high quality offers and customized sale deals. Also, Pyati recognizes that “Enterprises and other organizations attempt to make sense of their data by designing systems to mine their data and discover insights that may help achieve organizational goals. Customers or end users of these enterprises sometimes have the same or similar access to this data but may be unaware of their access to data or how to leverage access, lack knowledge in data science to take advantage of their access to the data, or have little to no motivation to analyze voluminous amounts of data.” (¶0002).

Claims 4 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jadhav (U.S.  Patent No. 10867336 B2) in view of Hsu (U.S. Pub No. 20180047071 A1).
Regarding claim 4: 
Jadhav, as shown in the rejection above, discloses the limitations of claim 1.
Jadhav further teaches:
obtaining a similarity between a second product and the product; and (“The organization can use the product catalog to locate the same, similar, or related products and identify product offers that are associated with those products” Col 3, lines 8 – 10;  “a clustering system can be separated into two general parts: (1) a process for forming clusters (i.e., cluster generation or “clustering) and (2) a process for utilizing these clusters to map new incoming product items (i.e., cluster mapping)…For example, a cluster mapper receives a product P and a rules index R for a set of clusters having a version V... At line 902 and 903, if the product has not already been clustered, candidate clusters are identified for the input product. At line 904, the candidate clusters identified in line 903 are enumerated through and, at line 905, the boolean query for each candidate cluster is compared against the input product to determine whether the product satisfies the query. At line 906, the product is scored against the cluster to determine feature scores. At 907, a decision tree rule is applied on the features scores for the product and at line 908, a check is run against the product price to determine whether it is within the cluster price range. At line 909, the output mapped cluster id value is returned as the largest cluster… In certain embodiments, cluster merging is applied to combine two or more similar product clusters. For example, when clusters are formed, two different clusters are formed for the same underlying product.” Col 23 – 24, lines 51 – 63 and 14 – 26; Figs 7 – 8 and Fig 9 (905 - 909)) Examiner note: Under BRI, the similarity obtained between a second product and the first product has been interpreted as the function of the “cluster mapper” executes when comparing a “product” and its “input product” versus their “query score”, then against the “cluster” to obtain “feature scores” that can then check the “product” against “product price range” to locate it within the “cluster” while assigning it a “cluster id value” or apply “cluster merging” when having two “similar products” and avoid redundancy. 

Jadhav does not explicitly teach the following limitation(s) for “generating a predicted quality list” associated to the “second product” based on the “similarity and the product quality list”. However, Hsu which is analogous prior art that is directed “to systems, apparatuses, and the associated methods for providing consumers with information related to products, and more specifically, to methods of processing information related to online ratings and reviews of consumer products in order to provide consumers with more accurate and reliable product reviews, product ratings, and product ranking data.” (see ¶0002 and abstract). Thus, teaches:
generating a predicted quality list associated to the second product according to the similarity and the product quality list, wherein the similarity is a similarity between a predicted problem value of the predicted quality list and the problem value (“Such a machine learning model might be trained on a dataset where each record in the dataset contains information about a single product (P) at a time (t). In such a case, the record may comprise past reviews of (P) with respect to (t), overall reviews for past products in the same model series as (P) that are known at time (t), and an associated “target” computed from future reviews for (P) with respect to time (t). A predictive model trained on this dataset may be used to generate a prediction of the future reviews (or a related quantity) for a different product (Q), where one knows or can compute some subset of (1) past reviews for (Q) and (2) aggregate reviews for older products in the same model series as (Q).” ¶0232; Fig 2 (208); Fig 4 (416); Fig 5 – 6 (612 and 614)) Examiner note: Under BRI, the generation of a “predicted quality list associated with a second product” based on the “similarity between a predicted problem value of the predicted quality list and the problem value” and the first “product quality list” has been interpreted as the function of the “machine learning model” “trained on a dataset” containing “information of a single product (P)” and using it to generate a “a prediction of the future reviews (or a related quantity) for a different product (Q)”. Also, refer to ¶0207 for details in the “aggregation” of “information and features of a single product or multiple products” and to ¶0114 for more details regarding to “clusters” associated to the “matching 610” step in association with the “master product catalog 612” and their organization formats (refer to Fig 5 and ¶0126).  

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Jadhav as modified by Hsu with the ability of “generating a predicted quality list” from a “second product” based on the “similarity of the product quality list” and in where the “similarity” derives from the comparison between the “predicted problem value” and the “problem value” firstly identified, as taught by Hsu because it would be “obvious to try” to “predict” new products by analyzing other problematic “features” that a first product might have and failed to satisfy the end user when evaluating the “second product’s social media data” and its “second strings” left by the consumers. Also, Hsu expresses that “As recognized by the inventors, one way to address the shortcomings of current approaches to generating reliable product reviews and ratings/rankings from multiple sources and timeframes is to explicitly state the problem of product ranking as one of “predicting” how popular and well received a product will be in the future. This solves one of the problems with current approaches, because instead of making the object of a product ranking to be a reflection of past customer response to a product, it explicitly sets the objective to be a reflection of future customer acceptance of a product.” (¶0013).

Regarding claim 5: 
Jadhav and Hsu, as shown in the rejection above, discloses the limitations of claim 4.
Jadhav further teaches:
wherein the similarity is a calculated visual similarity in product design or a product design similarity with tree matching. (“For each candidate cluster, the system checks if the input product matches the query for each cluster and scores the product against the cluster features. A decision tree rule is applied on the feature scores and a price filter is applied before the product is added to a cluster.” Col 23, lines 44 – 48; Fig 2 and Fig 9 (907)) 

Regarding claim 6: 
Jadhav and Hsu, as shown in the rejection above, discloses the limitations of claim 4.
Jadhav further teaches:
wherein the lookup table further associates to the second product, and wherein the method further comprises: obtaining a second product quality list by the method of claim 1. (“a clustering system can be separated into two general parts: (1) a process for forming clusters (i.e., cluster generation or “clustering) and (2) a process for utilizing these clusters to map new incoming product items (i.e., cluster mapping).” Col 23, lines 59 – 63; Figs 7 – 8 and Fig 9 (905 - 909))

Regarding claim 7: 
Jadhav and Hsu, as shown in the rejection above, discloses the limitations of claim 6.
Jadhav does not explicitly teach the following limitation(s) for building a “predicted model” based on “predicted quality list and the second quality list” of its corresponding products. However, Hsu teaches:
wherein the method further comprises: building a predicted model according to the predicted quality list and the second product quality list. (“The inventive techniques applicable to the discovery of related product variants that should generally share the same review content/ratings can be applied to a domain where this type of assumption is warranted, or where the same content covers related products or base product variants (that typically differ only with respect to minor features). The inventive systems and techniques related to evaluation (over a historical time series) of methodologies for generating reviews/ratings and the application of machine learning models to “predict” future aggregates of reviews/ratings can be applied across a domain where such data can be associated with the time when the content (i.e., the reviews, ratings, rankings, etc.) was created or published.” ¶0071; Fig 4 (408, 404 and 412); Fig 5 – 6 (612 and 614))) Examiner note: Also, refer to ¶0088 for general details of the “model generation” (see Fig 4) and ¶0092 for Fig 5 details when aggregating “product reviews” by categories.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Jadhav as modified by Hsu with the ability of building a “predicted model” based on “predicted quality list and the second quality list” of its corresponding products, as taught by Hsu because it would be “obvious to try” to build “predicted model” that can be further trained and fined-tuned with previous predicted quality lists of each similar product to increase the accuracy of spotting the most trendy products to obtain profitable sales and to quickly satisfy the corresponding consumers. Also, Hsu expresses that “As recognized by the inventors, one way to address the shortcomings of current approaches to generating reliable product reviews and ratings/rankings from multiple sources and timeframes is to explicitly state the problem of product ranking as one of “predicting” how popular and well received a product will be in the future. This solves one of the problems with current approaches, because instead of making the object of a product ranking to be a reflection of past customer response to a product, it explicitly sets the objective to be a reflection of future customer acceptance of a product.” (¶0013).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi (U.S. Pub No. 20210201143 A1) is pertinent because it “relates to a computing device and method of classifying a category of data.”
Miller (U.S. Pub No. 20220253871 A1) is pertinent because it “relates to computer-facilitated methods and computer systems for performing automated analysis of product information data records with improved speed and accuracy and the use of such analysis in the performance of other computer-facilitated automated tasks such as generating regulatory submissions, assessing supply chain risk, and the like.”
Kanani (U.S. Pub No. 20160321358 A1) is pertinent because it is “directed to a computer system, and more particularly, to a computer system that extracts data.”
Yeleshwarapu (U.S. Pub No. 20110252463 A1) is pertinent because it “is directed to a method and system for providing enterprise procurement network. More specifically, various embodiments of the present invention provide techniques for providing a procurement system in which users are able to access a plurality of social network entities, both inside and outside an enterprise network”
Gemmell (U.S. Pub No. 20110320423 A1) is pertinent because it “within the field of computing, [which in] many scenarios involve the presentation of a set of search results in response to a search query generated by a user.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687